In
The
                                                Court
of Appeals
                        Sixth
Appellate District of Texas at Texarkana
 
                                                ______________________________
 
                                                             No. 06-10-00018-CR
                                                ______________________________
 
 
                                PAUL ROSS KUYKENDALL,
Appellant
 
                                                                V.
 
                                     THE STATE OF TEXAS, Appellee
 
 
                                                                                                  

 
 
                                       On Appeal from the Sixth
Judicial District Court
                                                             Lamar County, Texas
                                                            Trial
Court No. 23,012
 
                                                         
                                         
 
 
 
                                          Before Morriss, C.J.,
Carter and Moseley, JJ.
                                        Memorandum Opinion by Chief Justice Morriss




                                                      MEMORANDUM OPINION
 
            Paul Ross
Kuykendall has filed a notice of appeal from the revocation of his community
supervision.  We have now received the
certification of Kuykendall’s right of appeal as required by Rule 25.2 of the
Texas Rules of Appellate Procedure.  See Tex.
R. App. P. 25.2.  That
certification states that Kuykendall waived his right of appeal.
            Unless
a certification, showing that a defendant has the right of appeal, is in the
record, we must dismiss the appeal.  See Tex.
R. App. P. 25.2(d).  Because the
trial court’s certification affirmatively shows that Kuykendall has waived his
right of appeal, and because the record before us does not reflect that the
certification is incorrect, see Dears v.
State, 154 S.W.3d 610, 615 (Tex. Crim. App. 2005), we must dismiss the
appeal.
            We dismiss
the appeal for want of jurisdiction and overrule Kuykendall’s motion for
appointment of counsel.
 
                                                                        Josh
R. Morriss, III
                                                                        Chief
Justice
 
Date Submitted:          February
26, 2010
Date Decided:             March
1, 2010
 
Do Not Publish